Citation Nr: 0521922	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 8, 2000, 
for the grant of service connection for degenerative joint 
disease of the left knee on the basis of clear and 
unmistakable error in a September 1985 rating decision. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active duty from July 1972 to April 
1974.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the claims folder.  


FINDINGS OF FACT

1. In a September 1985 rating decision, the RO denied service 
connection for a chronic left knee disability; after the RO 
notified the veteran of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision. 

2. The RO's misstatement of the evidence in the September 
1985 rating decision is not the sort of error, which had it 
not be made, would have manifestly changed the outcome at the 
time. 

3. In a July 2001 rating decision, implementing the Board's 
decision of June 2001, the RO granted service connection for 
degenerative joint disease of the left knee, effective June 
8, 2000, the date of receipt of the application to reopen the 
claim of service connection for a left knee disability. 


CONCLUSIONS OF LAW

1. The September 1985 rating decision, denying service 
connection for a chronic left knee disability, became final 
and was not clearly and unmistakably erroneous. 38 C.F.R. 
§§ 3.104, 3.105 (2004).
2. An effective date earlier than June 8, 2000, for the grant 
of service connection for degenerative joint disease of the 
left knee is not warranted. 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to a claim of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet.App. 165, 
179 (2001) (en banc).

The September 1985 Rating Decision 
Factual and Procedural Background 

In November 1974, the veteran submitted his original 
application for VA disability compensation, claiming service 
connection for a torn cartilage of the left knee.  In January 
1975, having failed to report for the initial VA examination, 
the RO notified the veteran that an examination was necessary 
to support his claim, and he was asked to contact VA in order 
to reschedule his examination.  In the absence of a response 
from the veteran, the RO took no further action on the claim, 
which was deemed abandoned.  38 C.F.R. §  3.158(a).  

In March 1985, the veteran applied to reopen the claim of 
service connection for a left knee disability.  

The evidence of record consisted of the following. 

The service medical records disclose that in August 1972, the 
veteran complained of left knee pain.  The pertinent finding 
was full range of motion with tenderness. The impression was 
ligament strain.  In December 1973, sixteen months later, the 
veteran complained of pain below the left kneecap.  When he 
was seen in the orthopedic clinic in January 1974, the 
pertinent findings were chondromalacia and no instability.  A 
tear in the medial meniscus was suspected.  He was instructed 
to return after an arthrogram.  The veteran was placed on 
limited duty for six weeks.  In February 1974, the veteran 
complained of painful "contractions" in the left kneecap.  
An arthrogram was to be rescheduled.  On separation 
examination in March 1974, chondromalacia of the left knee 
was listed in the summary of defects and diagnoses.  No 
specific findings were reported. 

After service, in February 1985, the veteran was examined by 
a private physician.  The veteran gave a history of injuring 
his left knee in July 1972.  The pertinent findings were 
soreness, stiffness, and swelling.  The diagnosis was severe 
contusion of the left knee. 

On VA examination in June 1985, the veteran gave a history of 
falling down stairs during basic training and shortly 
thereafter he experienced swelling in the left knee after 
physical training.  Since then, the veteran stated that he 
had medial and lateral joint line pain and swelling.  He also 
stated the in service he had an arthrogram and he was advised 
to have an operation, but he was transferred before it could 
be done. On physical evaluation, the pertinent findings were 
full range of motion, and no tenderness or effusion or 
ligament laxity.  The anterior draw sign was probably 
positive at 1+.  The radiologist interpreted the X-rays of 
the left knee as showing no skeletal abnormality.  The 
examiner interpreted the X-rays as showing some spiking of 
the medial eminences of the knee, indicative of some 
arthritis.  The diagnosis was mild degenerative arthritis of 
the left knee. 

In a September 1985 rating decision, the RO denied service 
connection for a chronic left knee disability on grounds that 
a chronic knee disability was not shown on VA examination in 
June 1985.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.



Standard for Clear and Unmistakable Error

The United States Court of Appeals for Veterans Claims 
(Court) has established a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made (outcome determinative); and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law which existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

The Court has further stated that clear and unmistakable 
error is a very specific and rare kind of "error." It is the 
kind of error, of fact or of law, which when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).

Analysis 
Error in the September 1985 Rating Decision 

The veteran claims that he is entitled to an earlier 
effective date for service connection for a left knee 
disability because the RO committed clear and unmistakable 
error in its September 1985 rating decision by finding that 
there was no chronic disability of the knee. 

In its September 1985 rating decision, the RO found that the 
veteran did not have a chronic left knee disability on VA 
examination in June 1985 and denied service connection.  In 
its decision, the RO relied in part on the X-ray findings of 
no skeletal abnormality.  The RO did not cite or address the 
examiner's interpretation of the X-rays and diagnosis of mild 
degenerative arthritis of the left knee.  Since arthritis is 
recognized by VA as a chronic disease under 38 C.F.R. 
§ 3.309(a), the RO either violated the regulation by not 
considering the examiner's opinion and diagnosis or made an 
erroneous fact-finding, or both.  In any event, the RO 
committed error both in failing to follow an applicable 
regulation and in making a misstatement of fact about the 
evidence - in effect denying the existence of the evidence 
that did exist and was part of the record.  

The fact that the RO committed error does not end the matter.  
It must next be determined whether the error was clear and 
unmistakable, that is, whether, on the full record before the 
RO in 1985, the evidence established manifestly that the 
correction of the error would have changed the outcome, that 
is, that service connection would have resulted had the 
diagnosis of degenerative arthritis of the left knee been 
considered.  In other words, even where the premise of error 
is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993)

Whether the Error was Outcome Determinative 

In deciding whether the error was outcome determinative, the 
Board must consider the law and evidence as it existed in 
September 1985. 

Then as now, service connection may be established for a 
disability resulting from injury suffered or disease 
contracted in service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

The service medical records show that the veteran was seen 
once in August 1972 for left knee pain and the impression was 
ligament strain.  Sixteen months later, the veteran 
complained of pain below the left kneecap.  When he was seen 
in the orthopedic clinic in January 1974, the pertinent 
findings were chondromalacia and no instability.  A tear in 
the medial meniscus was suspected.  In February 1974, the 
veteran complained of painful "contractions" in the left 
kneecap.  On separation examination in March 1974, 
chondromalacia of the left knee was listed in the summary of 
defects and diagnoses.  While an arthrogram was to be 
scheduled, it is unclear whether the procedure was done as 
the record does not contain any findings of such a procedure. 

Chondromalacia is not a disease recognized by VA as a chronic 
disease under 38 C.F.R. § 3.309(a).  Moreover, there was an 
isolated finding of knee pain in 1972 and the next finding 
was chondromalacia over a three-month period, sixteen months 
later.  And after service, chondromalacia was not found on 
examination by either a private physician or by VA in 1985.  

Under case law, for a showing of a chronic disease in 
service, the evidence must demonstrate that: (1) the veteran 
had a chronic disease in service, or during an applicable 
presumption period; and (2) that the veteran presently has 
the same condition.  With respect to (1), either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period may 
suffice.  Savage v. Gober, 10 Vet.App. 488, 495 (1997). 

Since chondromalacia was the only disease entity identified 
during service and since it was not shown that the veteran 
had chondromalacia in 1985, the condition in service was not 
chronic.  

As chondromalacia noted in service was not shown to be 
chronic, then a showing of continuity of symptomatology after 
discharge was required to support the claim.  
38 C.F.R. § 3.303(b).

With regard to continuity of symptomatology, there is a 10-
year period after service without documentation of continuity 
of symptomatology, which opposes rather than supports 
continuity.  

Also arthritis, which is a chronic disease, was not shown to 
be present during service or during the applicable 
presumptive period, that is, within one year of separation 
from service or was arthritis otherwise related to service. 

Because degenerative arthritis was not shown to be present 
during service or during the applicable presumptive period 
and in the absence of continuity of symptomatology and 
evidence that arthritis was otherwise related to service, the 
RO's misstatement of the evidence or failure to consider 
degenerative arthritis would not have resulted in the grant 
of service connection for left knee arthritis.  As the error 
was not outcome determinative, the error did not raise to the 
level of clear and unmistakable error. 

Effective Date Provisions 

A previous determination by an agency of original 
jurisdiction that is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended, which has the same effect as if 
the correct decision had been made on the date of the 
reversed decision. 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. 
§§ 3.104, 3.105(a). 

The effective date of a reopened claim is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

As the evidence does not establish clear and unmistakable 
error in the September 1985 rating decision, denying service 
connection for a chronic left knee disability, the September 
1985 rating decision is final.  

As the claim to reopen was received on June 8, 2000, as a 
matter of law, the effective date can be no earlier than the 
date of receipt of the claim to reopen. 







ORDER

As the September 1985 rating decision, denying service 
connection for a chronic left knee disability was not clearly 
and unmistakably erroneous, an effective date earlier than 
June 8, 2000, for the grant of service connection for 
degenerative joint disease of the left knee is denied. 




____________________________________________
	GEORGE E. GUIDO, JR.	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


